Exhibit 10.5

Bonus Payments to Certain Current Executive Officers and One Former Executive
Officer of Franklin Resources, Inc.

The Compensation Committee of the Board of Directors of Franklin Resources, Inc.
(the “Company”) approved, on November 2, 2006, the Company’s payment of the
following cash bonus amounts in connection with the Company’s Amended and
Restated Annual Incentive Compensation Plan (the “AIP”) to, among others, the
following current executive officers of the Company: Anne M. Tatlock, Vice
Chairman and Member – Office of the Chairman of the Company, $650,000; Vijay C.
Advani, Executive Vice President – Global Advisor Services of the Company,
$1,075,000; Murray L. Simpson, Executive Vice President of the Company,
$250,000; William Y. Yun, Executive Vice President – Institutional, $675,000;
Jennifer J. Bolt, Executive Vice President – Operations and Technology,
$750,000; and Kenneth A. Lewis, Senior Vice President, Chief Financial Officer
and Treasurer of the Company, $227,500. The cash bonuses were earned under the
AIP for the fiscal year ended September 30, 2006. In addition to the cash
bonuses set forth above, the Compensation Committee, pursuant to authority
vested in the Compensation Committee under the Company’s 2002 Universal Stock
Incentive Plan (the “2002 Plan”), granted certain executive officers named above
restricted stock awards, the material terms and conditions of which (other than
the number of shares covered by the applicable award and the corresponding
vesting schedule) are in conformity with the 2002 Plan and the Company’s
standard forms of Notice of Restricted Stock Award and Restricted Stock Award
Agreement.

Separately, on November 2, 2006, the Compensation Committee approved the
Company’s payment of a special bonus in the amount of $616,000 to James R. Baio,
the Company’s former Executive Vice President, Chief Financial Officer and
Treasurer, in recognition of his past services to the Company. The payment is
subject to Mr. Baio executing a standard release agreement with the Company.
Mr. Baio previously received, on October 20, 2006, a separate cash bonus of
$200,000 earned under the AIP for the fiscal year ended September 30, 2006.